DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendments
Amendments filed February 12, 2021 are acknowledged.
All rejections not explicitly maintained herein are withdrawn.
Status of Claims
4.	Claims 1-11 and 21-29 are pending and under consideration.
Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 1-10 and 21-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites the limitation, “X, Y, Y’, Z, and Z’ are individually selected from C, N, or N-oxide” and Claim 2 recites the limitation “A, B, M, and D are individually selected from –C, N, or N-oxide.” These limitations are indefinite with regard to variables X, Y, Y’, Z, and Z’ in claim 1 and variables D, M, B in claim 2 due to the open valence on said variables. For example, if in claim 2, D is C, then what is the substituent at the last valence on D. Is it H? Is it another substituent? As such, the claims are indefinite and Examiner cannot ascertain the metes and 
	The prior art rejections below have been maintained due to lack of clarity of the metes and bounds of the claimed scope at the aforementioned positions. Additionally, the claimed scope cannot be searched in its entirety due to the indefiniteness of the claimed compounds of formulae of claims 1 and 2, and all claims dependent therefrom. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

7.	Claims 2 and 6 are rejected under pre-AIA  35 U.S.C. 102b as being clearly anticipated by U.S. Patent no. 8,642,660.
	U.S. Patent no. 8,642,660 teaches the following anticipatory compound:

    PNG
    media_image1.png
    201
    247
    media_image1.png
    Greyscale
. 

8.	Claims 2 and 6 are rejected under pre-AIA  35 U.S.C. 102b as being clearly anticipated by Abdelrazek et al. [Abdelrazek, Fathy M. Synthesis and Molluscicidal Activity of Some 1,3,4-Triaryl-5-chloropyrazole, Pyrano[2,3-c]pyrazole, Pyrazolylphthalazine and Pyrano[2,3-d]thiazole Derivatives. Arch. Pharm. Chem. Life. Sci. 2006, 339, 305-312].
Abdelrazek et al. teaches compounds which anticipate instant claim 12. See page 307:

    PNG
    media_image2.png
    255
    230
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    277
    290
    media_image3.png
    Greyscale
.
Conclusion
9.	Claim 11 is allowed.
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samantha Shterengarts whose telephone number is (571)270-5316.  The examiner can normally be reached on Monday-Friday, 9-7pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

11.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
/SAMANTHA L SHTERENGARTS/Primary Examiner, Art Unit 1626